DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NERMINE HANNA,
                             Appellant,

                                    v.

SEVEN SPRINGS OF THE PALM BEACHES, INC., A Florida corporation,
                       not-for-profit,
                         Appellee.

                              No. 4D19-1404

                          [February 27, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2017-CA-
007795-XXXX-MB.

  Brennan Grogan of the Levine Law Group, North Palm Beach, for
appellant.

    Alexander D. Varkas III of Tucker & Lokeinsky, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.